DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/09/2021 has been entered.  Claims 1-22 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: the reference character(s) found in the drawings are not mentioned in the description: 208a/b – fig. 8, 204a/b figs. 9-10.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 208a/b – fig. 8, 204a/b figs. 9-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "206a" and "206b" have both been used to designate tab and protrusion of the connector assembly 202 and the first and second contact members 206a, 206b of the connector assembly 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 and 18-22 is/are rejected under 35 U.S.C. 103 as obvious over Shelton et al. (US 20080164296 A1) in view of Boiarski et al. (US 5529235 A) in view of Brogna (US 20100292691 A1) and further in view of Whitman et al. (US 20060020213 A1).
Regarding claims 1, 11, and 21-22, Shelton et al. discloses a surgical stapling apparatus (10), tool assembly (16), comprising: a first jaw member (28); a second jaw member (26) pivotally secured relative to the first jaw member, the second jaw member (26) including a channel and a connector assembly (212/218 figs. 14-18 and/or 262, fig. 21), supported on the channel, the connector assembly including first and second contact members (218/222/224/226/235 [0074-0078]); a staple cartridge (38) releasably securable to the channel of the second jaw member, the staple cartridge including, a cartridge body having proximal and distal portions and defining a recess in the proximal portion [0079], the cartridge body supporting a plurality of surgical staples (62, [0049-0051, 0073]); and 
a programmable chip assembly (254) secured to the cartridge body within the recess [0072-0080, 0101], the chip assembly including a programmable chip and first and second contact portions (at least one data input [0080]), wherein the first and second contact portions are configured to be engaged by the respective first and second contact members when the staple cartridge is secured within the channel ([0074-0080, 0091, 0104, 0108], figs. 1-18). Shelton et al. also teaches having a fuse (256) connected to the chip 254 and circuit 249 (figs. 18-23, [0082-0100]).
“control unit 196 may comprise a processor 198 and one or more memory units 200 [0070]…inductive element 218 may be inductively coupled to the transponder 212 in, for example, the staple cartridge 38 of the end effector 16 [0074]… transponder 212 may be held or embedded in the staple cartridge 38 at its distal end using a suitable bonding material, such as epoxy” [0079]
Shelton et al. fails to explicitly disclose the cartridge body defining a recess in the proximal portion, and the chip assembly secured to the cartridge body within the recess, the chip assembly including spaced apart first and second contact portions, wherein the first and second contact portions are configured to be engaged by the respective first and second contact members when the staple cartridge is secured within the channel wherein the first and second contact members are configured for cantilevered engagement with the respective first and second contact portions.
Boiarski et al. teaches a surgical stapling apparatus (10) comprising: a tool assembly (15) a cartridge body (212) defining a recess (232a/b or 21a/22a) an electronic tab connector (220) having a first and second contact portions (220a or 221) received in the recess in the staple cartridge body (figs. 7-8), wherein the first and second contact portions are 
Brogna also teaches a surgical stapling apparatus (1) with a cartridge body (22) a chip assembly (42) secured to the cartridge body, the chip assembly including spaced apart first and second contact portions (38/40/43/44), wherein the first and second contact portions are configured to be engaged by respective first and second contact members when the staple cartridge is secured within a channel (54, [0034-0042], figs. 1-4).
Whitman et al. teaches having electronic sensors devices and data devices with two contact members, equivalent to an electronic chip, attached to surgical stapler cartridge/jaw members and other members of a 
Whitman et al. states:  “thereby providing a plug-in type connection. When the imaging pod 800 is inserted in the surgical device 190, the contact pins 805 provide connections to circuitry 760, which supplies power to the appropriate components of the imaging pod 800 and transmits signals from the CCD 725 to a corresponding receiver in the remote device, such as the electromechanical driver device 110, through, for example, the surgical device 190 and the flexible shaft 170” [0090]
Given the suggestion and teachings of Shelton et al. of having a microchip with a processor to obtain different data from sensors and instrument data with at least one data input, it would have been obvious to a person having ordinary skill in the art at the time of the invention to 
Regarding claims 2-3 and 12-14, Shelton et al. discloses the staple cartridge further includes a support plate (68), wherein the cartridge body, the support plate, and the chip assembly form a removable and replaceable unit wherein the surgical stapling apparatus includes a loading unit having a body portion with a proximal end (joining links, figs. 4-5, the body portion supporting the first and second jaw members, the proximal end of the body portion having a connection assembly (216) supported thereon an adapter assembly (218), wherein the connection assembly is configured to form an electrical connection with the adapter assembly [0051, 0074-0088, 0091, 0099 0104, 0108], figs. 1-18). Brogna also teaches a connection assembly (40/43/38) supported thereon an adapter assembly (44), wherein the 
Regarding claim 4, Shelton et al. discloses an adapter assembly, wherein the connection assembly forms an electrical connection with the adapter assembly (different effectors/cartridges, [0070-0074, 0088-0090, 0101], figs. 14-20 and 26). Boiarski et al. teaches the connection assembly forms an electrical connection with an adapter assembly (col. 5, lines 1-67) and Brogna teaches the connection assembly forms an electrical connection with an adapter assembly [0034-0042], figs. 1-4).
Regarding claims 5-10, 15-16, and 18-20, Shelton et al. discloses the second jaw member includes a rail extending laterally from an inner surface of the channel (rail extending laterally (walls of 68 figs. 3 and 21) and teaches the staple cartridge body (38) has at least one tab extending from the side (fig. 3). Boiarski et al. discloses the jaw member includes a rail (walls 32) extending laterally (figs. 1-2 and 7-8) and teaches the staple cartridge body (212) has at least one tab (220a/220b, figs. 7-8, col. 5, lines 1-67).   Brogna also teaches the cartridge body of the staple cartridge has at least one tab (any of protrusion/tabs/detents and notches such as 66/68 and 57/54 and/or 40/43/44/38),extending from the side of the staple cartridge body, a rail (57) extending laterally from the cartridge to mate an 
In the alternative if it can be argued that modified Shelton et al. or Shelton et al. or Boiarski et al. does not teach the at least one tab has a length, the length of the at least one tab being indicative of a length of a staple line defined by the staple cartridge body-
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the length of the at least one tab being indicative of a length of a staple line defined by the staple cartridge body for having a more compact fitting and to have all parts be similar size.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an surgical stapling apparatus comprising all the structural and functional limitations and further comprising a jaw member with a staple cartridge body having channel with a connector assembly having contact members, the jaw having a programmable chip assembly within a recess of the cartridge having chip having contact members to engage the contact members of the jaw member and a the jaw has a rail to prevent vertical movement of at least one of the chip assembly or the staple cartridge body and a portion of the staple cartridge body extends proximally and is configured to be disposed underneath the rail for a secure attachment of the cartridge to the jaw.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular structural contact member or structural makeup) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The “contact members/portions” are not limited to any particular structural member/mechanism or type (electrical, detent, and etc.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731